REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 20 April 2022 are persuasive. In addition, Examiner’s reasons for allowance for claims 11-20 is included in the office action dated 28 September 2021. The following limitations in independent claim 1 including: “receiving the query expression update at a server computer from a client computing device over a bidirectional communication channel… wherein… the query expression update comprises a position value indicating a position within the query expression where the change has been detected and the updated portion is located, wherein a representation of the existing query expression is maintained as part of the expression validation session on the server computer; determining that the query expression update is syntactically valid; determining that the query expression update contains an entity identifier; determining whether an entity associated with the entity identifier is defined in a database; if an entity associated with the entity identifier is defined in the database, transmitting a message to the client computing device from the server computer, over the bidirectional communication channel, indicating that the query expression update is valid; and otherwise, transmitting a message to the client computing device from the server computer, over the bidirectional communication channel, indicating that the query expression update is invalid wherein the method further comprises… creating an expression tree in the expression validation session”  in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. The dependent claims are allowed at least based on their dependency from the allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168